DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
 
Notice of Amendment
	In response to the amendment filed on 2/23/2022, amended claims 1, 3-4, 7, 11, 14, and 17 and cancelled claims 9 and 12 are acknowledged. Claims 1-8, 10-11, and 13-20 remain pending. The following new and reiterated grounds of rejection are set forth:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 depends from cancelled claim 12, so it is unclear how claim 15 can limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 7-8, 10, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo (US Publication No. 2010/0113939 A1) (previously cited), further in view of Subramaniyan et al. (US Publication No. 2013/0123694 A1) (previously cited) and Cowan (US Patent No. 5,947,991) (previously cited).

Regarding claim 1, Mashimo et al. discloses a system for monitoring luminal organ dilation, comprising: 
a balloon catheter (30) comprising an elongate member and a balloon (32), the balloon disposed on one end of the elongate member and at least one detection element (34a, 34b, 34c, 38a, 38b, 38c) disposed on the balloon catheter (see Figure 2 and [0025]-[0026]); 
the balloon capable of inflation and deflation and comprising a first diameter, a second diameter and an initial internal pressure (see Figure 7 and [0036]); 
wherein the balloon catheter is capable of being deployed inside a luminal organ, the luminal organ having a dilated diameter and an undilated diameter (see [0023]); 
wherein the initial internal pressure is sufficient to inflate the balloon to at least the first diameter, the first diameter equal to the undilated diameter such that the balloon contacts the walls of the luminal organ (see [0036]); and 
wherein the detection element collects and sends data about the balloon or luminal organ to a control device (14) (see Figures 1 and 3a and [0025]-[0026], [0028], and [0041]-[0042]).
It is noted Mashimo et al. does not specifically teach the at least one detection element is positioned on the outer surface of the balloon or the balloon has a dumbbell shape when inflated outside of a patient. However, Subramaniyan et al. teaches at least one detection element (16, 26, 27, 28) is positioned on the outer surface of the balloon (see Figures 1-7 and [0039]-[0040]). Cowan teaches the balloon (40) has a dumbbell shape when inflated outside of a patient (see Figures 1-2 and col. 1, lines 44-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include the at least one detection element is positioned on the outer surface of the balloon, as disclosed in Subramaniyan et al., so as to provide improved methods and techniques of measuring balloon dimensions for accurate delivery of stents and other procedures, as the techniques available today obtain balloon diameter measurements at only one or a few specific locations and therefore suffer from estimation errors (see Subramaniyan et al.: [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include a balloon that has a dumbbell shape when inflated outside of a patient, as disclosed in Cowan, so as to allow easier and simplified placement in the patient and retention of the catheter in position during cervical dilation (see Cowan: Abstract).
Regarding claim 2, Mashimo et al. discloses the balloon catheter is positioned inside of the luminal organ and the control device is positioned exterior to the luminal organ (see Figures 1 and 3a).
Regarding claim 3, Mashimo et al. discloses the initial internal pressure is sufficient to keep the balloon in contact with the walls of a dilated luminal organ as the luminal organ dilates; and wherein when the balloon is at a second diameter in a dilated luminal organ the dilated diameter is equal to the second diameter (see [0025], [0031], and [0041]). 
Regarding claim 7, Mashimo et al. discloses the at least one detection element is a bio-impedance circuit (see [0026] and [0042]). Subramaniyan et al. further teaches the at least one detection element is a bio-impedance circuit (see [0036], [0051], and [0053]).
Regarding claim 8, Mashimo et al. discloses the second diameter is smaller than the dilated diameter (see Figure 7 and [0031], [0038] and [0042]). Mashimo et al. describes stepwise dilation between an initial diameter and an endpoint diameter, wherein any of the intermediate diameters can correspond to Applicant’s claimed second diameter.
 Regarding claim 10, Mashimo et al. discloses the data from the detection element is indicative of the dilated or undilated state of the luminal organ (see Figure 3a and [0028] and [0031]).
Regarding claim 17, Mashimo et al. discloses a method for monitoring the dilation of a luminal organ with a balloon catheter, the method comprising the steps of:
inserting an uninflated balloon catheter into the luminal organ (see Figure 7; step 310 and [0035]); 
where the balloon catheter comprises at least one detection element (34a, 34b, 34c, 38a, 38b, 38c) configured to read and send data to an exteriorly positioned control device (12) in communication with the balloon catheter (see Figures 1-3a and [0025]-[0026], [0028], and [0041]-[0042]); 
inflating the balloon to a diameter so that it contacts the walls of the luminal organ (see Figure 7; step 320 and [0036]); 
receiving a data about the luminal organ at a control device (see Figure 7 and [0038] and [0041]-[0042]); and 
receiving additional data about the luminal organ indicating the luminal organ has dilated at the control device (see Figure 7 and [0041]-[0042]); 
wherein the additional data indicates a drop in the internal pressure of the balloon or an increase in impedance (see [0028], [0031], and [0041]-[0042]).
It is noted Mashimo et al. does not specifically teach the at least one detection element is positioned on the outer surface of the balloon or the balloon has a dumbbell shape when inflated outside of a patient. However, Subramaniyan et al. teaches at least one detection element (16, 26, 27, 28) is positioned on the outer surface of the balloon (see Figures 1-7 and [0039]-[0040]). Cowan teaches the balloon (40) has a dumbbell shape when inflated outside of a patient (see Figures 1-2 and col. 1, lines 44-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include the at least one detection element is positioned on the outer surface of the balloon, as disclosed in Subramaniyan et al., so as to provide improved methods and techniques of measuring balloon dimensions for accurate delivery of stents and other procedures, as the techniques available today obtain balloon diameter measurements at only one or a few specific locations and therefore suffer from estimation errors (see Subramaniyan et al.: [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include a balloon that has a dumbbell shape when inflated outside of a patient, as disclosed in Cowan, so as to allow easier and simplified placement in the patient and retention of the catheter in position during cervical dilation (see Cowan: Abstract).

Claims 4, 6, 11, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo, Subramaniyan et al., and Cowan, further in view of O’Dea (US Publication No. 2019/0008443 A1) (previously cited).

Regarding claim 4, it is noted neither Mashimo et al. nor Cowan specifically teach when the balloon has a ending internal pressure, the balloon being at the ending internal pressure when at the second diameter, and the control device is configured to send a notification when a pressure sensor detects the balloon is at the ending internal pressure. However, O’Dea teaches when the balloon has a ending internal pressure, the balloon being at the ending internal pressure when at the second diameter, and the control device is configured to send a notification when a pressure sensor detects the balloon is at the ending internal pressure (see Figures 3, 7, and 8 and [0195]-[0196], [0212], [0236], and [0246]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al., Subramaniyan et al., and Cowan to include when the balloon has a ending internal pressure, the balloon being at the ending internal pressure when at the second diameter, and the control device is configured to send a notification when a pressure sensor detects the balloon is at the ending internal pressure, as disclosed in O’Dea, so as to periodically monitor the degree to which the cervix has opened so that a subject can identify the time to commence her journey to the maternity hospital so that she will arrive in time to give birth to the baby in the maternity hospital (see O’Dea: [0207]).
Regarding claim 6, O’Dea teaches the initial internal pressure is 80 mmHg and the ending internal pressure is about 10 mmHg (see Figures 3, 7, and 8). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to set the initial internal pressure to about 100 mmHg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 11, Mashimo et al. discloses a system for monitoring luminal organ dilation, comprising: 
a balloon catheter (30) comprising an elongate member and a balloon (32) having a diameter, the balloon disposed on one end of the elongate member (see Figure 2), wherein the balloon is capable of inflation and deflation (see [0039]-[0040]); 
wherein the balloon has an internal pressure at a physiological level when disposed in an undilated luminal organ and the diameter is at a first diameter (see [0025] and [0028]).
It is noted Mashimo et al. does not specifically teach a detection element positioned on the outer surface of the balloon, the balloon has a dumbbell shape when inflated outside of a patient, or the internal pressure of the balloon decreases as the luminal organ dilates and the diameter increases. Subramaniyan et al. teaches a detection element (16, 26, 27, 28) positioned on the outer surface of the balloon (see Figures 1-7 and [0039]-[0040]). Cowan teaches the balloon (40) has a dumbbell shape when inflated outside of a patient (see Figures 1-2 and col. 1, lines 44-55). O’Dea teaches the internal pressure of the balloon decreases as the luminal organ dilates and the diameter increases (see Figures 3, 7, and 8 and [0193] and [0210]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include a detection element positioned on the outer surface of the balloon, as disclosed in Subramaniyan et al., so as to provide improved methods and techniques of measuring balloon dimensions for accurate delivery of stents and other procedures, as the techniques available today obtain balloon diameter measurements at only one or a few specific locations and therefore suffer from estimation errors (see Subramaniyan et al.: [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include a balloon that has a dumbbell shape when inflated outside of a patient, as disclosed in Cowan, so as to allow easier and simplified placement in the patient and retention of the catheter in position during cervical dilation (see Cowan: Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al. to include the internal pressure of the balloon decreases as the luminal organ dilates and the diameter increases, as disclosed in O’Dea, so as to maintain contact of the balloon with the cervix even as the degree of opening of the cervix increases while also providing an inversely proportional relationship between balloon pressure and degree of opening of the cervix that allows the degree of opening of the cervix to be readily determined (see O’Dea: [0210]).
Regarding claim 13, Mashimo et al. discloses the balloon contacts the undilated luminal organ when at the first diameter (see [0036]). O’Dea also teaches the balloon contacts the undilated luminal organ when at the first diameter (see [0209]).
Regarding claim 14, Mashimo et al. discloses the detection element is a bio-impedance circuit (see [0026] and [0042). Subramaniyan et al. further teaches the detection element is a bio-impedance circuit (see [0036], [0051], and [0053]).
Regarding claim 15, as best understood, Mashimo et al. discloses the detection element is disposed on the balloon and is a bio-impedance circuit (see [0026] and [0042]). Subramaniyan et al. further teaches the detection element is disposed on the balloon and is a bio-impedance circuit (see [0036], [0051], and [0053]).
Regarding claim 16, O’Dea teaches the balloon comprises a second diameter larger than the first diameter, and the internal pressure of the balloon is lower at the second diameter than at the first diameter (see Figures 3, 7, and 8 and [0193] and [0210]).
Regarding claim 18, it is noted Mashimo et al. does not specifically teach sending a notification when the additional data indicating the luminal organ has dilated from the control device. However, O’Dea teaches sending a notification when the additional data indicating the luminal organ has dilated from the control device (see Figures 3, 7, and 8 and [0195]-[0196], [0212], [0236], and [0246]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include when the balloon has a ending internal pressure, the balloon being at the ending internal pressure when at the second diameter, and the control device is configured to send a notification when the pressure sensor detects the balloon is at the ending internal pressure, as disclosed in O’Dea, so as to periodically monitor the degree to which the cervix has opened so that a subject can identify the time to commence her journey to the maternity hospital so that she will arrive in time to give birth to the baby in the maternity hospital (see O’Dea: [0207]).
Regarding claim 19, it is noted Mashimo et al. does not specifically teach the balloon is not further inflated as the luminal organ dilates. However, O’Dea teaches the balloon is not further inflated as the luminal organ dilates (see [0193] and [0210]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the balloon is not further inflated as the luminal organ dilates, as disclosed in O’Dea, so as to maintain contact of the balloon with the cervix even as the degree of opening of the cervix increases while also providing an inversely proportional relationship between balloon pressure and degree of opening of the cervix that allows the degree of opening of the cervix to be readily determined (see O’Dea: [0210]).
Regarding claim 20, it is noted Mashimo et al. does not specifically teach the balloon comprises a dumbbell shape and further comprises the step of centering the balloon in the luminal organ. However, O’Dea teaches the balloon comprises a dumbbell shape and further comprises the step of centering the balloon in the luminal organ (see Figures 9 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mashimo et al. to include the balloon comprises a dumbbell shape and further comprises the step of centering the balloon in the luminal organ, as disclosed in O’Dea, so as to properly locate and retain the balloon in the cervix.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mashimo, Subramaniyan et al., Cowan, and O’Dea, further in view of Condrea et al. (US Publication No. 2006/0178692 A1) (previously cited).

Regarding claim 5, Mashimo et al. teaches the luminal organ is the cervix (see [0024]). Cowan also teaches the luminal organ is the cervix (see col. 1, lines 44-55). O’Dea also teaches the luminal organ is the cervix (see [0001]). It is noted none of Mashimo et al., Subramaniyan et al., Cowan, or O’Dea specifically teach the second diameter is about 10 cm. However, Condrea et al. teaches the second diameter is about 10 cm (see Figure 4 and [0036]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Mashimo et al., Subramaniyan et al., Cowan, and O’Dea to include the second diameter is about 10 cm, as disclosed in Condrea et al., because such a size corresponds to a fully dilated cervix just prior to the induction of labor.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Instead, Applicant’s arguments are directed to the newly added subject matter of the amended claims, which is addressed in the new grounds of rejection as outlined above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791